Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-7, 12-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lung (U.S. Patent Publication 2010/0265773).

Claim 1. A memory device comprising: a memory array including a plurality of memory cells (comprising 10-12, Lung Fig 1); a first local signal line decoder coupled to the memory array (decoder 22 Fig 1); a second local signal line decoder coupled to the memory array (decoder 23 Fig 1); and a controller coupled to and controlling the memory array, the first local signal line decoder and the second local signal line decoder (Coupled through 965 Fig 21. Controller taught in Lung [0109]), wherein in programming, a threshold voltage distribution of the memory cells is lower than a read voltage (programming at -15V which is lower than 2V is shown in Table 1, Lung [0042]); and in erase, the threshold voltage distribution of the memory cells is higher than the read voltage (erasing at 15V which is higher than 2V is shown in Table 1, Lung [0042]).

Claim 2. The memory device according to claim 1, wherein in reading, the first local signal line decoder (decoder 22 Fig 1) conducts a first global signal line voltage (on 31) to a first target memory cell of the memory cells (50); and the second local signal line decoder (decoder 23 Fig 1) conducts a second global bit line voltage (on 40) to the first target memory cell of the memory cells (50), the second global signal line voltage is higher than the first global signal line voltage (When the second signal is set as the source Vs it is higher than the first signal set as the drain Vd).

Claim 3. The memory device according to claim 1, wherein in programming, the first local signal line decoder (22 Fig 1) conducts a second global signal line voltage to a second target memory cell of the memory cells (53); and the second local signal line decoder (23 Fig 1) conducts the second global signal line voltage to the second target memory cell of the memory cells (53).

Claim 4. The memory device according to claim 1, wherein in erase, the first local signal line decoder (22 Fig 1) conducts a first global signal line voltage to a third target memory cell of the memory cells (56); and the second local signal line decoder (23 Fig 1) conducts the first global signal line voltage to the third target memory cell of the memory cells (56).

Claim 5. The memory device according to claim 1, wherein in stress recovery, the first local signal line decoder (22 Fig 1) conducts a first global signal line voltage to a fourth target memory cell of the memory cells (51); and the second local signal line decoder (23 Fig 1) conducts the first global signal line voltage to the fourth target memory cell of the memory cells (51).

Claim 6. The memory device according to claim 1, further including a plurality of first local signal lines coupled to the memory array (31-33 Fig 1) and the first local signal line decoder (22 Fig 1); and a plurality of second local signal lines (40-42 Fig 1) coupled to the memory array and the second local signal line decoder (23 Fig 1).

Claim 7. The memory device according to claim 6, wherein the first local signal line decoder (22 Fig 1) comprises a plurality of first CMOS units correspondingly coupled to the first local signal lines (22 comprising a plurality of first CMOS units coupled to 31-33 Fig 1); and the second local signal line decoder (23 Fig 1) comprises a plurality of second CMOS units corresponding coupled to the second local signal lines (23 comprising a plurality of second CMOS units coupled to 40-42 Fig 1).

Claim 12. The memory device according to claim 7, wherein each of the plurality of the first CMOS units and the plurality of the second CMOS units comprises an NMOS transistor and a PMOS transistor (22 comprising a plurality of first CMOS units comprising NMOS and PMOS coupled through 31-33 Fig 1), and the NMOS transistors of the plurality of first CMOS units and the plurality of second CMOS units are coupled to a first global signal line (coupled to 63 Fig 1).

Claim 13. The memory device according to claim 7, wherein each of the plurality of the first CMOS units and the plurality of the second CMOS units comprises an NMOS transistor and a PMOS transistor (22 comprising a plurality of first CMOS units comprising NMOS and PMOS coupled through 31-33 Fig 1), and the PMOS transistors of the plurality of first CMOS units and the plurality of second CMOS units are coupled to a second global signal line (coupled to 60 Fig 1).

Claim 14. An operation method for a memory device including a memory array having a plurality of memory cells (comprising 10-12, Lung Fig 1), the operation method comprising: in programming, applying a second global signal line voltage (-15v shown in Table 1, Lung [0042]) to a first target memory cell among the memory cells (50, Lung Fig 1), wherein a first threshold voltage distribution of the first target memory cell is lower than a read voltage (-15V is lower than 2V Table 1); and in erase, applying a first global signal line voltage to a second target memory cell among the memory cells, wherein a second threshold voltage distribution of the second target memory cell is higher than the read voltage (erasing at 15V which is higher than 2V is shown in Table 1, Lung [0042]).

Claim 15. The operation method for a memory device according to claim 14, wherein in reading, the first global signal line voltage is conducted to a first terminal of the first target memory cell (From 22 to 50 Fig 1); the second global signal line voltage is conducted to a second terminal of the first target memory cell (From 23 to 50 Fig 1); and the second global signal line voltage is higher than the first global signal line voltage (When the second signal is set as the source Vs it is higher than the first signal set as the drain Vd).

Claim 16. The operation method for a memory device according to claim 14, wherein in programming, the second global signal line voltage (from 22 Fig 1) is conducted to a first terminal of the second target memory cell (53); and the second global signal line voltage (from 23 Fig 1) is conducted to a second terminal of the second target memory cell (53).

Claim 17. The operation method for a memory device according to claim 14, wherein in erase, the first global signal line voltage (from 22 Fig 1) is conducted to a first terminal of a third target memory cell of the memory cells (56); and the first global signal line voltage (from 23 Fig 1) is conducted to a second terminal of the third target memory cell (56).

Claim 18. The operation method for a memory device according to claim 14, wherein in stress recovery, the first global signal line voltage (from 22 Fig 1) is conducted to a first terminal of a fourth target memory cell of the memory cells (51); and the first global signal voltage (from 23 Fig 1) is conducted to a second terminal of the fourth target memory cell (51).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lung (U.S. Patent Publication 2010/0265773) in view of Tran (U.S. Patent Publication 2016/0293260).

Claim  8. Lung discloses the memory device according to claim 7 but does not disclose wherein each of the plurality of the first CMOS units and the plurality of the second CMOS units comprises an NMOS transistor and a PMOS transistor, and in reading, the NMOS transistor of the first CMOS unit coupled to a first target memory cell is active, and the PMOS transistor of the second CMOS unit coupled to the first target memory cell is active.
Tran discloses a decoder using NMOS and PMOS transistors in reading, the NMOS transistor of the first CMOS unit coupled to a first target memory cell is active, and the PMOS transistor of the second CMOS unit coupled to the first target memory cell is active, for the purpose of inhibiting programming of unselected memory cells (Tran Abstract).
Since Lung and Tran are both from the same field of endeavor (controlling flash memory), the purpose disclosed by Tran would have been recognized in the pertinent art of Lung.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the decoder taught by Tran in the circuit taught by Lung for the purposes of inhibiting programming of unselected memory cells (Tran Abstract).

Claim  9. Lung discloses the memory device according to claim 7 but does not disclose wherein each of the plurality of the first CMOS units and the plurality of the second CMOS units comprises an NMOS transistor and a PMOS transistor, and in programming, the PMOS transistor of the first CMOS unit coupled to a second target memory cell is active, and the PMOS transistor of the second CMOS unit coupled to the second target memory cell is active.
Tran discloses a decoder using NMOS and PMOS transistors, in programming, the PMOS transistor of the first CMOS unit coupled to a second target memory cell is active, and the PMOS transistor of the second CMOS unit coupled to the second target memory cell is active, for the purpose of inhibiting programming of unselected memory cells (Tran Abstract).
Since Lung and Tran are both from the same field of endeavor (controlling flash memory), the purpose disclosed by Tran would have been recognized in the pertinent art of Lung.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the decoder taught by Tran in the circuit taught by Lung for the purposes of inhibiting programming of unselected memory cells (Tran Abstract).

Claim  10. Lung discloses the memory device according to claim 7 but does not disclose wherein each of the plurality of the first CMOS units and the plurality of the second CMOS units comprises an NMOS transistor and a PMOS transistor, and in erase, the NMOS transistor of the first CMOS unit coupled to at least one third target memory cell is active, and the NMOS transistor of the second CMOS unit coupled to the at least one third target memory cell is active.
Tran discloses a decoder using NMOS and PMOS transistors, in erase, the NMOS transistor of the first CMOS unit coupled to at least one third target memory cell is active, and the NMOS transistor of the second CMOS unit coupled to the at least one third target memory cell is active, for the purpose of inhibiting programming of unselected memory cells (Tran Abstract).
Since Lung and Tran are both from the same field of endeavor (controlling flash memory), the purpose disclosed by Tran would have been recognized in the pertinent art of Lung.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the decoder taught by Tran in the circuit taught by Lung for the purposes of inhibiting programming of unselected memory cells (Tran Abstract).

Claim  11. Lung discloses the memory device according to claim 7 but does not disclose wherein each of the plurality of the first CMOS units and the plurality of the second CMOS units comprises an NMOS transistor and a PMOS transistor, and in stress recovery, the NMOS transistor of the first CMOS unit coupled to a fourth target memory cell is active, and the NMOS transistor of the second CMOS unit coupled to the fourth target memory cell is active.
Tran discloses a decoder using NMOS and PMOS transistors, in stress recovery, the NMOS transistor of the first CMOS unit coupled to a fourth target memory cell is active, and the NMOS transistor of the second CMOS unit coupled to the fourth target memory cell is active, for the purpose of inhibiting programming of unselected memory cells (Tran Abstract).
Since Lung and Tran are both from the same field of endeavor (controlling flash memory), the purpose disclosed by Tran would have been recognized in the pertinent art of Lung.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the decoder taught by Tran in the circuit taught by Lung for the purposes of inhibiting programming of unselected memory cells (Tran Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827